Citation Nr: 1804820	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-24 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Debt Management Center in 
Fort Snelling, Minnesota


THE ISSUES

Entitlement to a waiver of recovery efforts of an overpayment in the amount of $17,666, including whether the debt was validly created.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977 and from January 1984 to June 1986.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2012 decision of the Department of Veterans Affairs (VA) Debt Management Center in Fort Snelling, Minnesota.

In September 2017, the Veteran had a personal hearing before the undersigned VLJ.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

This claim requires additional development.

The Veteran has raised objection to the amount of the debt.  After reviewing the file, it is unclear how the calculation was made, as the record is not complete.  The record shows the Veteran was sent notification in December 2010 that his award payment would be reduced because of an overpayment of $3840, due to his daughter receiving Chapter 35 education benefits at the same time the Veteran was received additional compensation because she was considered his dependent.  His first demand letter for repayment was sent in March 2011.  According to the statement of the case (SOC), the Veteran was sent another letter in May 2011 regarding an additional debt of approximately $13,000, however, neither this letter nor an additional demand letter for this additional debt are contained within the file.  The SOC also lists that the Veteran requested a waiver in June 2012; this request is not found in the record.  On remand, an effort shall be made, from both the Veteran and the Debt Management Center, to locate copies of these records.  

The Veteran has asserted speaking to a VA employee regarding the second debt, who assured him that it was an error on VA's part pertaining to inaccurate dependency classifications for his wife and children.  On remand, an accounting must be done to establish whether both debts were validly created, and whether they were validly combined into one debt.  

The Veteran has asserted that he objected to the debts, which suggests that he also asked for a waiver, in phone calls and statements to VA.  He has asserted speaking to "Billy" and sending a letter in July 2011.  On remand, he should be given another opportunity to show evidence of these communications, including providing additional details of the conversation or copies of the letter sent.  The Veteran asserted that his representative attempted three times to file a statement regarding the debt, and because he has a different representative now, he should be advised to ask his previous representative for any records regarding his objection to this debt.

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran and the Debt Management Center of the missing file records, and ask them to provide copies of the following documents, if possible: the May 24, 2011 letter from the Debt Management Center regarding the additional debt; any demand letters other than the March 26, 2011 letter; and, the June 25, 2012 request for waiver.

2.  Contemporaneously with the above, ask the Veteran to provide any additional evidence that he filed a request for waiver or statement concerning his debt earlier than June 2012, including, if possible, a copy of the letter he said he sent in July 2011 and any further information regarding the phone call with a VA employee with the first name Billy regarding the debt.  Advise him to ask his previous VSO representative for evidence of any efforts that were made on his behalf by the VSO to resolve the debt issue (as he reported during his September 2017 hearing).

3.  After receipt of records, conduct a complete accounting of the debts and provide a report on the validity of the amounts owed.  The report should indicate the source or reason for each debt, as well as an explanation for whether they were properly combined into one single debt.  

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the appeal, to include the issue of validity of the debt.  If the appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017). 

